Citation Nr: 1703041	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-19 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Waco, Texas


THE ISSUE

Entitlement to waiver of overpayment in the amount of $3,916.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises, which denied entitlement to waiver of overpayment.  

Although a statement of the case was also issued concerning the validity of the debt, the RO closed out the appeal for failure to file a timely substantive appeal. 

The Board previously remanded the case in August 2014, and it returns to the Board for further review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the case in August 2014 to afford the Veteran the opportunity of a requested videoconference hearing before a Veterans Law Judge.  However, a VA Form 21-0820 of record informs that when the Veteran's household was contacted by telephone in June 2016 in an effort to schedule a hearing, a woman who was reportedly the Veteran's spouse informed that the Veteran had been deceased for three years.  The case was then returned to the Board without a hearing being scheduled.  The Board accordingly sought verification of death from the Social Security Administration, but verification in January 2017 reflects that the Veteran is apparently still living.  The prior contact in June 2016 thus appears to have been erroneous.  

Hence, a further effort must be made to schedule the Veteran for his requested videoconference hearing before a Veterans Law Judge.  Remand for this purpose is warranted.  

Accordingly, the case is REMANDED for the following action:

The RO should take all indicated action to attempt to schedule the Veteran for a Board videoconference hearing.  The Veteran should be asked to bring appropriate photo identification to the hearing.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




